COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Raul Lopez,                                   §               No. 08-17-00240-CR

                        Appellant,              §                  Appeal from the

  v.                                            §                 34th District Court

  The State of Texas,                           §             of El Paso County, Texas

                        State.                  §                (TC# 20140D06162)

                                                §

                                           ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until July 20, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before July 20, 2018.


                IT IS SO ORDERED this 21st day of June, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.